Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 sets forth “a first outlet axially aligned with the inlet opening” in line 6 and “a second outlet axially offset from the inlet opening” in line 7. However, claim 1 does not set forth an axis to which “axially offset” refers, making it unclear how the inlet opening and outlet openings are to be aligned. Therefore, the claim is indefinite. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10, 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Franz (DE 3615151 A1).

Regarding claim 1, Franz discloses an apparatus for chopping and discharging crop residue, the apparatus comprising: 
a rotor (chopper drum 19) comprising a plurality of chopping elements (4); and 
a rotor housing (18) comprising: 
an inlet opening (see Fig. 7, where straw 2 exits at the rear of shaker 1); 
a first outlet (see Fig. 7, the outlet formed when 20 is raised) axially aligned with the inlet opening; and 
a second outlet (see Fig. 8, the right outlet) axially offset from the inlet opening.

Regarding claim 2, Franz discloses the apparatus according to claim 1, further comprising at least one guide vane (17) mounted to an interior surface of the rotor housing between the inlet opening and the second outlet, wherein, the chopping elements are configured to interact with the at least one guide vane to direct crop residue in a helical path (paragraph 19: The attachment chopper in FIGS. 7 and 8 have a closed jacket 18 covered with strips 17. The bar paths form bar elements arranged in a V-shape to one another and extend as helical halves to both sides (Fig. 7, Section A-B)).

Regarding claim 3, Franz discloses the apparatus according to claim 1, wherein the inlet opening is located in an upper region of the rotor housing.

Regarding claim 4, Franz discloses the apparatus according to claim 3, wherein the first and second outlets are located in a lower rear quadrant of the rotor housing and wherein the rotor rotates in a direction wherein the chopping elements move towards the rear along a lower portion of their path (see Fig. 7, 8, and arrow shows the direction of rotation of the rotor).

Regarding claim 5, Franz discloses the apparatus according to claim 1, wherein the inlet opening is limited in width to a portion of the rotor length.

Regarding claim 6, Franz discloses the apparatus according to claim 1, further comprising a third outlet (see Fig. 8, the left outlet) which is axially offset from the inlet opening, wherein the inlet opening is located axially intermediate the housing ends, wherein the second and third outlets are offset in the axial direction to either side of the inlet opening and the first outlet.

Regarding claim 7, Franz discloses the apparatus according to claim 6, wherein the inlet opening and the first outlet are centrally located with respect to the rotor length (see Fig. 6, 7, the inlet opening and 20 are aligned with the center of 19).

Regarding claim 8, Franz discloses the apparatus according to claim 6, wherein the first, second and third outlets each comprise separate openings and are each laterally offset from one another.

Regarding claim 9, Franz discloses the apparatus according to claim 1, further comprising air vane elements (15) mounted to the rotor in an acceleration zone (see Fig. 6, the zones of the rotor where screw 11 does not extend) axially proximate to the second and/or third outlets.

Regarding claim 10, Franz discloses the apparatus according to claim 9, wherein the acceleration zone is devoid of chopping elements (see Fig. 6, the acceleration zone of the rotor comprises beaters 15 instead of discs 4).

Regarding claim 12, Franz discloses the apparatus according to claim 1, wherein the rotor housing is cylindrical.

Regarding claim 13, Franz discloses the apparatus according to claim 1, further comprising a passive tailboard (guide plate 9) which has directional vanes attached thereto, wherein the directional vanes are located downstream of the first and second outlets and configured to direct discharged crop residue laterally.

Regarding claim 14, Franz discloses a combine harvester (paragraph 1, the rotor is for a combine harvester) comprising the apparatus according to claim 1.

Regarding claim 15, Franz discloses the combine harvester according to claim 14, further comprising: 
a grain separating apparatus (shaker 1) having a straw ejection zone (where 1 terminates over the rotor) located above the rotor housing; and 
a shroud configured to funnel crop residue from the straw ejection zone into the inlet opening (the combine housing enclosing both the straw walker and rotor serves as a shroud).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE 3615151 A1).

Regarding claim 11, Franz discloses the apparatus according to claim 1. 
Franz does not disclose wherein the inlet opening is trapezium-shaped.
It has been held that changes in shape require only routine skill (MPEP.2144.04.IV.B).
It would be obvious to one of ordinary skill in the art to provide the inlet opening disclosed by Franz with a trapezium-shaped inlet shape as an alternative design for the same inlet opening. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cruson (US 5542883 A) shows a chopper discharging crop from three outlets. Berry (US 9723790 B2) shows a funnel attached to a chopper inlet. Hemker (US 4884993 A) shows guiding elements on the inside of a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        






/M.I.R./Examiner, Art Unit 3671